12/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0322



                              No. DA 22-0322

IN THE MATTER OF:

E.W.,

        Respondent and Appellant.


                                  ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 27, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                    December 22 2022